Case 5:16-cv-00184-HE Document 197-25 Filed 05/28/19 Page 1 of 3




                            EXHIBIT 25
                                                                                  
Case 5:16-cv-00184-HE Document 197-25 Filed 05/28/19 Page 2 of 3




                                                                               
Case 5:16-cv-00184-HE Document 197-25 Filed 05/28/19 Page 3 of 3




                                                                                  
